Title: From Alexander Hamilton to Otho H. Williams, 7 November 1793
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department November 7th 1793
Sir

Mr Delaporte of Baltimore has communicated to me, that about Twelve months ago, he received some Furniture and wearing apparel belonging to Mr. Gimat, late Governor of St Lucia; upon the entry of which at the Custom house, he gave his Bond, with condition to be cancelled, in case Mr Gimat should arrive within a Twelve month, and take the oath of his intended residence in the United States, as required by law.
As the time is said to be nearly expired, and Mr Gimat is still expected, I would request that proceedings upon the Bond may be suspended till further information shall be received on the subject; [unless there are circumstances not known to me which induce you to think a contrary course requisite.]
I am Sir with consideration   Your obedient Servant

Alex Hamilton
Otho H. Williams EsqrCollector Baltimore

